UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reportedJanuary 26, 2013): January 31, 2013 INKSURE TECHNOLOGIES INC. (Exact Name of Registrant as Specified in Its Charter) DELAWARE (State or Other Jurisdiction of Incorporation) 000-24431 84-1417774 (Commission File Number) (IRS Employer Identification No.) 589 Fifth Avenue, Suite 401, New York, NY (Address of Principal Executive Offices) (Zip Code) (646) 233-1454 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. It is with great sadness that Inksure Technologies Inc., or the Company, announces the death of Pierre L. Schoenheimer, a long-time member of the Company’s Board of Directors, on January 26, 2013. Mr. Schoenheimer served as a member of the Board’s Audit Committee and a member of the Board’s Compensation Committee. The Company is grateful for Mr. Schoenheimer’s invaluable experience and his professional leadership.Everyone at the Company extends heartfelt condolences to his family, friends and colleagues. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INKSURE TECHNOLOGIES INC. By: /s/Tal Gilat Name: Tal Gilat Title: President and Chief Executive Officer Date:January 31, 2013
